13 F.3d 404
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donald ARAGON, Petitioner-Appellant,v.John THOMAS, Warden, Respondent-Appellee.
No. 93-2133.
United States Court of Appeals, Tenth Circuit.
Dec. 15, 1993.

Before TACHA, BALDOCK, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
Mr. Donald Aragon, appearing pro se, appeals from the district court's dismissal of his habeas corpus petition, 28 U.S.C. 2254, and from its denial of a certificate of probable cause, 28 U.S.C. 2253.  The parties are familiar with the facts and issues presented in this appeal and we will not restate them here.


2
We agree with the district court's conclusion that Mr. Aragon's second federal habeas petition constitutes an abuse of the writ under 28 U.S.C. 2244(b) and 28 U.S.C. 2254, Rule 9(b).  "[A] petitioner who presents new claims in a second or subsequent federal habeas petition must show both cause for failing to present those claims in an earlier habeas petition and prejudice therefrom."   Rodriguez v. Maynard, 948 F.2d 684, 687 (10th Cir.1991).  "Even if the petitioner cannot show cause, the failure to raise the claim in an earlier petition may nonetheless be excused if he or she can show that a fundamental miscarriage of justice would result from a failure to entertain the claim.' "   Id. (quoting  McCleskey v. Zant, 111 S.Ct. 1454, 1470 (1991)).  Here, Mr. Aragon has not shown cause for his failure to present in his first petition the claims he alleges in his second petition.2  Because he has not shown cause, we need not consider whether he suffered prejudice.  Further, a review of the record does not establish a fundamental miscarriage of justice.


3
We GRANT Mr. Aragon's request for a certificate of probable cause, GRANT his motion to proceed in forma pauperis and AFFIRM the district court's dismissal of his habeas corpus petition.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3


2
 We note that the magistrate judge's findings and recommendations, which were adopted by the district court, more than adequately explain why Mr. Aragon failed to demonstrate cause